In an action to recover damages for personal injuries, the appeal is from an order of the County Court, Suffolk- County, denying appellant’s motion to set aside an order of said court dated June 10, 1958. That order granted respondent’s motion, which appellant failed to oppose, to strike out appellant’s answer for having failed to appear for examination before trial pursuant to a notice to examine which had been served on appellant’s attorneys (Civ. Prac. Act, § 299). Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ., concur.